Exhibit 10.12

 

AMENDMENT TO PROMISSORY NOTE

AND SECURITY AND PLEDGE AGREEMENT

 

This Amendment to Promissory Note and Security and Pledge Agreement (this
“Amendment”) is made effective the 25th day of October 2016 (the “Effective
Date”) by Zone Technologies, Inc., a Nevada corporation (“Maker”), and HMNY Zone
Loan LLC., a Delaware limited liability company (“Payee”).

 

Capitalized terms not defined in this Amendment shall have the definitions set
forth in that certain Promissory Note dated September 7, 2016, as described
below (the “Note”).

 

R E C I T A L S

 

A.     Maker has previously executed the Note in favor of Payee in the Principal
amount of Seven Hundred Fifty Thousand Dollars ($750,000), a copy of which is
attached hereto as Exhibit A and by this reference incorporated herein.

 

B.     To secure repayment of the Note, Maker executed and delivered to Payee
that certain Security and Pledge Agreement dated as of September 7, 2016, a copy
of which is attached hereto as Exhibit B and by this reference incorporated
herein (the “Security Agreement”).

 

C.     Maker has requested, and Payee has agreed, to increase the Principal of
the Note.

 

NOW, THEREFORE, Maker and Payee, in consideration of their mutual promises
contained herein and for other good and valuable consideration, hereby agree to
amend the Note as follows:

AGREEMENT

 

1.     The Principal of the Note shall be increased to One Million One Hundred
and Thirty-Three Thousand Three Hundred and Five Dollars ($1,133,305).

 

2.     The Security and Pledge Agreement is hereby amended so that any reference
to the “Note” in the Security Agreement shall mean the Note as amended by this
Amendment.

 

3.     This Amendment represents the entire agreement among Maker and Payee as
to the subject matter hereof.

 

4.     This Amendment may be executed in any number of original counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument. The signature pages of any
counterpart may be detached therefrom without impairing the legal effect of the
signature(s) thereon provided such signature pages are attached to any other
counterpart identical thereto.

 

5.     Except as set forth in this Amendment, the Note and the Security
Agreement shall remain in full force and effect as originally executed by Maker.

 

 
 

--------------------------------------------------------------------------------

 

   

 

MAKER:

 

        Zone Technologies, Inc.  

 

 

 

 

 

 

 

 

 

By:

/s/ Theodore Farnsworth 

 

 

 

Theodore Farnsworth, Chief Executive Officer

 

      

AGREED TO AND ACCEPTED BY

 

HMNY Zone Loan LLC

 

 

By:/s/ Narayanan G. Kallingal          

      Narayanan G. Kallingal, President

  

 

 
2

--------------------------------------------------------------------------------

 

  

EXHIBIT A

Copy of Promissory Note

 

 

 
3

--------------------------------------------------------------------------------

 

  

PROMISSORY NOTE

 

 

$750,000 

 September 7, 2016

                                             

FOR VALUE RECEIVED, the undersigned, Zone Technologies, Inc., a Nevada
corporation (“Maker”), promises to pay to the order of HMNY Zone Loan LLC, a
Delaware limited liability company (“Payee”), the principal sum of Seven Hundred
Fifty Thousand Dollars ($750,000) (the “Principal”) plus (the “Interest”) at
such times and in the manner set forth herein. The Principal and Interest are
collectively referred to herein as the “Obligations”, and all payments thereof
shall be payable to Payee in lawful money of the United States of America at
Empire State Building, 350 5th Avenue, New York, New York 10118 or wherever
otherwise designated in writing from time to time by Payee. All defined terms
used in this Note unless otherwise defined herein shall have the meanings
ascribed to them in the “Security Agreement” (defined below).

 

All Principal shall be due and payable on the earlier of (i) September 6, 2017
or (ii) the date on which the “Notes” (as defined in that certain Securities
Purchase Agreement, dated as of September 7, 2016 by and among the Parent and
the buyers named therein as purchasers of the Notes) become due and payable as a
result of the acceleration of the payment obligation under such Notes; provided
however prior to accelerating the Notes, Maker shall be given five (5) days
prior notice and the right to cure any default under the Notes. All Principal
outstanding from time to time hereunder shall accrue Interest until paid in full
at a rate per annum equal to six percent (6%), calculated on the basis of a year
of 360 days. All accrued Interest shall be payable (i) monthly in arrears,
commencing on the date which is fifteen (15) days after the date on which the
Merger is effected or the Merger is abandoned pursuant to the Merger Agreement,
(ii) on the day of each subsequent month, which numerically corresponds to the
first day on which interest is due and payable, and (iii) on the date the
Principal is paid. In the event Parent or Zone Acquisition, Inc. shall be liable
to make any payment to Borrower pursuant to Section 6.2 or 6.3 of the Merger
Agreement, such amount due Borrower at the election of the Borrower shall be
applied as a credit against the amounts due under this Note.

 

This Note is secured by that certain Security and Pledge Agreement, dated as of
September 7, 2016 by and between Maker and Payee (“Security Agreement”).

 

Upon the occurrence of an Event of Default Maker shall within one (1) Business
Day give to Payee written notice thereof, which notice shall be delivered in
accordance with Section 9 of the Security Agreement. Upon the occurrence of an
Event of Default, Payee, may declare all of the Obligations to be immediately
due and payable. Maker may prepay from time to time all or any portion of the
then outstanding Principal without premium or penalty of any kind or nature. Any
accrued Interest on the portion of the Principal which is prepaid shall be paid
concurrently with such Principal payment.

 

No provision of this Note shall be deemed to establish or require the payment of
Interest at a rate in excess of the maximum rate permitted by applicable law. In
the event that the Interest required to be paid under this Note exceeds the
maximum rate permitted by applicable law, the Interest required to be paid
hereunder shall be automatically reduced to the maximum rate permitted by
applicable law. In the event any Interest paid exceeds the then applicable legal
rate, the excess of such Interest over the maximum amount of interest permitted
to be charged shall automatically be deemed to be applied to reduce unpaid
costs, if any; then to reduce accrued and unpaid Interest, if any; and then to
reduce Principal; the balance of any excess interest remaining after application
of the foregoing, if any, shall be refunded to Maker.

 

 

 
4

--------------------------------------------------------------------------------

 

 

If any action is taken on this Note, Maker shall pay all cost of collection
incurred by Payee, including, without limitation, reasonable attorneys’ fees.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Note shall be governed by the internal laws of the State
of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Any action to enforce the terms of this Note shall be brought
solely in the Federal and state courts located in the State and County of New
York.

 

MAKER IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF ANY TRANSACTION CONTEMPLATED HEREBY.

 

[SIGNATURE PAGE FOLLOWS]

   

 

 
5

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
and year first above written.

 

 

Zone Technologies, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Theodore Farnsworth

 

 

 

 

 

 

Its:

CEO

 

 

 

 
6

--------------------------------------------------------------------------------

 

  

EXHIBIT B

Copy of Security Agreement

 

 

 
7

--------------------------------------------------------------------------------

 

  

SECURITY AND PLEDGE AGREEMENT

 

SECURITY AND PLEDGE AGREEMENT, dated as of September 7, 2016 (this “Agreement”),
made by HMNY Zone Loan LLC, a Delaware limited liability company and a
wholly-owned subsidiary of Helios and Matheson Analytics Inc. (“Parent”) with
offices located at Empire State Building, 350 5th Avenue, New York, New York
10118 (the “Lender”) and Zone Technologies, Inc., a Nevada corporation with
offices located at 801 Brickell Avenue, Suite 900, Miami, Florida 33131
(“Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower wishes to obtain a $750,000 loan (the “Loan”) from Lender and
Lender is willing to make the Loan to Borrower provided Borrower grants to
Lender a first priority security interest in and lien upon all of Borrower’s
personal property now owned or hereafter acquired to secure the repayment of the
Loan and the payment of all interest thereon;

 

WHEREAS, to obtain the Loan Borrower is willing to grant to Lender the above
referenced security interest and lien.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lender to make the Loan to Borrower, Borrower agrees with
the Lender as follows:

 

I.     Definitions.

 

A.     All terms used in this Agreement and the recitals hereto which are
defined in the Code, and which are not otherwise defined herein shall have the
same meanings herein as set forth therein; provided that terms used herein which
are defined in the Code on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of the Code except as the
Lender may otherwise determine.

 

B.     The following terms shall have the respective meanings provided for in
the Code: “Accounts”, “Account Debtor”, “Cash Proceeds”, “Certificate of Title”,
“Chattel Paper”, “Commercial Tort Claim”, “Commodity Account”, “Commodity
Contracts”, “Deposit Account”, “Documents”, “Electronic Chattel Paper”,
“Equipment”, “Fixtures”, “General Intangibles”, “Goods”, “Instruments”,
“Inventory”, “Investment Property”, “Letter-of-Credit Rights”, “Payment
Intangibles”, “Proceeds”, “Promissory Note”, “Security”, “Record”, “Security
Account”, “Software”, and “Supporting Obligations”.

 

C.     As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls or is controlled by or is under common control with such Person and any
officer or director of such Person. A Person shall be deemed to be “controlled
by” any other Person if such Person possesses, directly or indirectly, power to
vote 10% or more of the securities (on a fully diluted basis) having ordinary
voting power for the election of directors or managers or power to direct or
cause the direction of the management and policies of such Person, whether by
contract or otherwise.

 

 

 
8

--------------------------------------------------------------------------------

 

 

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. (or other applicable bankruptcy, insolvency or similar
laws).

 

“Borrower” shall have the meaning set forth in the preamble hereto.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock (including, without
limitation, any warrants, options, rights or other securities exercisable or
convertible into equity interests or securities of such Person), and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership or other equity interests of such Person.

 

“Closing Date” means the date the Lender initially funds the Loan.

 

“Code” means Articles 8 or 9 of the Uniform Commercial Code as in effect from
time to time in the State of New York; provided that, if perfection or the
effect of perfection or non-perfection or the priority of any security interest
in any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “Code” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

 

“Collateral” shall have the meaning set forth in Section 2(a) of this Agreement.

 

“Controlled Account Agreement” means a deposit account control agreement or
securities account control agreement with respect to a Pledged Account, in form
and substance satisfactory to the Lender, as the same may be amended, modified,
supplemented, extended, renewed, restated or replaced from time to time.

 

“Controlled Accounts” means the Deposit Accounts, Commodity Accounts, Securities
Accounts, and/or Foreign Currency Controlled Account of the Borrower listed on
Schedule IV attached hereto.

 

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming Borrower as licensee or licensor and providing for the
grant of any right to use or sell any works covered by any Copyright (including,
without limitation, all Copyright Licenses set forth in Schedule II hereto).

 

“Copyrights” means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by Borrower (including, without
limitation, all copyrights described in Schedule II hereto), all applications,
registrations and recordings thereof (including, without limitation,
applications, registrations and recordings in the United States Copyright Office
or in any similar office or agency of the United States or any other country or
any political subdivision thereof), and all reissues, divisions, continuations,
continuations in part and extensions or renewals thereof.

 

 

 
9

--------------------------------------------------------------------------------

 

 

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

 

“Event of Default” means any of the following to occur after five (5) days prior
written Notice to Borrower from the Lender, during which Borrower fails to cure
such Event of Default:

 

 

(i)

Borrower fails to pay: (i) when and as required to be paid under the Note,
including, without limitation, any principal of the Note or interest accrued
thereon or (ii) within 10 calendar days after the same becomes due, any other
amount payable hereunder; or

 

 

(ii)

Borrower fails to perform or observe any material term, covenant or agreement
contained in this Agreement other than the payment of money which is the subject
of clause (i) above and such failure continues for 14 calendar days; or

 

 

(iii)

Any representation, warranty, certification or statement of fact made or deemed
made by or on behalf of Borrower herein, or in the Note or any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or any representation, warranty, certification
or statement of fact contained herein is or becomes false or misleading at any
time; or

 

 

(iv)

Any representation, warranty, certification or statement of fact made or deemed
made by or on behalf of Borrower in that certain Agreement and Plan of Merger,
dated as of July 7, 2016, by and among Parent, Borrower and Zone Acquisition,
Inc., a Nevada corporation, as amended by that certain Waiver and First
Amendment to Agreement and Plan of Merger, dated as of August 16, 2016 (the
“Merger Agreement”) or in any document delivered in connection with the Merger
Agreement shall be incorrect or misleading in any material respect when made or
any representation, warranty, certification or statement of fact contained
herein is or becomes false or misleading at any time;

 

 

(v)

Any material breach or default by Borrower under the Merger Agreement which is
not cured within any cure period provided in the Merger Agreement;

 

 

(vi)

Borrower institutes or consents to the institution of any Insolvency Proceeding
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any Insolvency Proceeding relating to
Borrower or to all or any material part of its property is instituted without
the consent of Borrower and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such Insolvency Proceeding; or

 

 

 
10

--------------------------------------------------------------------------------

 

 

 

(vii)

Borrower becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of Borrower and is not released, vacated or fully bonded
within 60 calendar days after its issue or levy; or

 

 

(viii)

There is entered against Borrower: one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding $50,000; or

 

 

(ix)

The Note or this Agreement or any provision thereof, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or Borrower contests in any manner the validity
or enforceability of the Note or this Agreement or any provision hereof or
thereof other than a contest based solely on all of the Obligations having
already been paid or satisfied in full; or Borrower denies that it has any or
further liability or obligation under the Note or this Agreement other than a
denial based solely on all of the Obligations having already been paid or
satisfied in full, or revokes, terminates or rescinds or purports to revoke,
terminate or rescind the Note or this Agreement or any provision thereof.

 

“Excluded Collateral” means such portion of the voting Capital Stock of any
Foreign Subsidiary in excess of 65% of the issued and outstanding voting Capital
Stock of such Foreign Subsidiary at any time the pledging of more than 65% of
the total outstanding voting Capital Stock of such Foreign Subsidiary would
result in a material adverse tax consequence to Borrower.

 

“Foreign Currency Controlled Accounts” means any Controlled Account of Borrower
or its Subsidiaries holding non-United States dollar deposits.

 

“Foreign Subsidiary” means any Subsidiary of Borrower organized under the laws
of a jurisdiction other than the United States, any of the states thereof,
Puerto Rico or the District of Columbia.

 

“GAAP” means U.S. generally accepted accounting principles consistently applied.

 

“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local, foreign or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

 

 
11

--------------------------------------------------------------------------------

 

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

 

“Intellectual Property” means, collectively, the Copyrights, Trademarks and
Patents.

 

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement required to be delivered pursuant to Section 5(h)(i) of this
Agreement, in the form attached hereto as Exhibit A.

 

“Lender” shall have the meaning set forth in the preamble hereto.

 

“Licenses” means, collectively, the Copyright Licenses, the Trademark Licenses
and the Patent Licenses.

 

“Lien” means any mortgage, lien, pledge, charge, security interest, adverse
claim or other encumbrance upon or in any property or assets.

 

“Note” means that certain promissory note of Borrower in favor of the Lender,
dated September 7, 2016 in the initial principal amount of $750,000.

 

“Obligations” shall have the meaning set forth in Section 3 of this Agreement.

 

“Paid in Full” or “Payment in Full” means the indefeasible payment in full in
cash of all of the Obligations.

 

“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming Borrower as licensee or licensor and providing for the
grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).

 

“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Schedule
II hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, reexaminations, divisions, continuations, continuations in part
and extensions or renewals thereof.

 

 

 
12

--------------------------------------------------------------------------------

 

 

“Perfection Requirement” or “Perfection Requirements” shall have the meaning set
forth in Section 4(j) of this Agreement.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 

“Pledged Accounts” means all of Borrower’s right, title and interest in all of
its Deposit Accounts, Commodity Accounts and Securities Accounts (in all cases,
including, without limitation, all Controlled Accounts and Foreign Currency
Control Accounts).

 

“Pledged Entity” means, each Person listed from time to time on Schedule IV
hereto as a “Pledged Entity,” together with each other Person, any right in or
interest in or to all or a portion of whose Capital Stock is acquired or
otherwise owned by Borrower after the date hereof.

 

“Pledged Equity” means all of Borrower’s right, title and interest in and to all
of the Securities and Capital Stock now or hereafter owned by Borrower,
regardless of class or designation, including all substitutions therefor and
replacements thereof, all proceeds thereof and all rights relating thereto, also
including any certificates representing the Securities and/or Capital Stock, the
right to receive any certificates representing any of the Securities and/or
Capital Stock, all warrants, options, share appreciation rights and other
rights, contractual or otherwise, in respect thereof, and the right to receive
dividends, distributions of income, profits, surplus, or other compensation by
way of income or liquidating distributions, in cash or in kind, and cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.

 

“Pledged Operating Agreements” means all of Borrower’s rights, powers and
remedies under the limited liability company operating agreements of each of the
Pledged Entities that are limited liability companies, as may be amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time.

 

“Pledged Partnership Agreements” means all of Borrower’s rights, powers, and
remedies under the partnership agreements of each of the Pledged Entities that
are partnerships, as may be amended, modified, supplemented, extended, renewed,
restated or replaced from time to time.

 

“Redzone Map Code” means any and all Software Code which directly or indirectly
creates or is used in the creation of location based crime maps.

 

“Software Code” means any and all source code or executable code for client
code, server code, and middleware code (as those terms are generally used in the
software development industry), and any and all database schemas, database
backup , test scripts, other scripts, architecture diagrams, data models and
other documentation related thereto.

 

“Subsidiary” means any Person in which Borrower directly or indirectly, (i) owns
any of the outstanding Capital Stock or holds any equity or similar interest of
such Person or (ii) controls or operates all or any part of the business,
operations or administration of such Person, and all of the foregoing,
collectively, “Subsidiaries”.

 

 

 
13

--------------------------------------------------------------------------------

 

 

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming Borrower as licensor or licensee and providing for the
grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such licenses, contracts or agreements and
the right to prepare for sale or lease and sell or lease any and all Inventory
now or hereafter owned by Borrower and now or hereafter covered by such
licenses, contracts or agreements (including, without limitation, all Trademark
Licenses described in Schedule II hereto).

 

“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
assumed names, Internet domain names, trade styles, designs, logos and other
source or business identifiers and all general intangibles of like nature, now
or hereafter owned, adopted, acquired or used by Borrower (including, without
limitation, all domestic and foreign trademarks, service marks, collective
marks, certification marks, trade names, business names, d/b/a’s, assumed names,
Internet domain names, trade styles, designs, logos and other source or business
identifiers described in Schedule II hereto), all applications, registrations
and recordings thereof (including, without limitation, applications,
registrations and recordings in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any state thereof or any
other country or any political subdivision thereof), and all reissues,
extensions or renewals thereof, together with all goodwill of the business
symbolized by such marks and all customer lists, formulae and other Records of
Borrower relating to the distribution of products and services in connection
with which any of such marks are used.

 

“Transaction Documents” means this Agreement, the Note, the Intellectual
Property Security Agreement and all Controlled Account Agreements, if any.

 

II.     Grant of Security Interest

 

A.     As collateral security for the due and punctual payment and performance
all of the Obligations, as and when due, Borrower hereby pledges and assigns to
the Lender, and grants to the Lender, a continuing first priority security
interest in, all personal property of Borrower, wherever located and whether now
or hereafter existing and whether now owned or hereafter acquired, of every
kind, nature and description, whether tangible or intangible (collectively, the
“Collateral”), including, without limitation, the following:

 

1.     all Accounts;

 

2.     all Chattel Paper (whether tangible or Electronic Chattel Paper);

 

3.     all Commercial Tort Claims, including, without limitation, those
specified on Schedule VI hereto;

 

4.     all Documents;

 

5.     all Equipment;

 

6.     all Fixtures;

 

 

 
14

--------------------------------------------------------------------------------

 

 

7.     all General Intangibles (including, without limitation, all Payment
Intangibles);

 

8.     all Goods;

 

9.     all Instruments (including, without limitation, the Promissory Note and
each certificated Security);

 

10.     all Inventory;

 

11.     all Investment Property (and, regardless of whether classified as
Investment Property under the Code, all Pledged Equity, Pledged Operating
Agreements and Pledged Partnership Agreements);

 

12.     all Intellectual Property and all Licenses;

 

13.     all Letter-of-Credit Rights;

 

14.     all Pledged Accounts, all cash and other property from time to time
deposited therein, and all monies and property in the possession or under the
control of the Lender or any Affiliate, representative, agent or correspondent
of the Lender;

 

15.     all Supporting Obligations;

 

16.     all other tangible and intangible personal property of Borrower (whether
or not subject to the Code), including, without limitation, all Deposit Accounts
and other accounts and all cash and all investments therein, all proceeds,
products, offspring, accessions, rents, profits, income, benefits, substitutions
and replacements of and to any of the property of Borrower described in the
preceding clauses of this Section II(a) (including, without limitation, any
proceeds of insurance thereon and all causes of action, claims and warranties
now or hereafter held by Borrower in respect of any of the items listed above),
and all books, correspondence, files and other Records, including, without
limitation, all tapes, desks, cards, Software, data and computer programs in the
possession or under the control of Borrower or any other Person from time to
time acting for Borrower, in each case, to the extent of Borrower’s rights
therein, that at any time evidence or contain information relating to any of the
property described in the preceding clauses of this Section II(a) or are
otherwise necessary or helpful in the collection or realization thereof and for
the avoidance of doubt the foregoing Collateral includes, without limitation,
all Redzone Map Code; and

 

17.     all Proceeds, including all Cash Proceeds and Noncash Proceeds, and
products of any and all of the foregoing Collateral;

 

in each case howsoever Borrower’s interest therein may arise or appear (whether
by ownership, security interest, claim or otherwise).

 

 

 
15

--------------------------------------------------------------------------------

 

 

B.     Notwithstanding anything herein to the contrary, the term “Collateral”
shall not include any Excluded Collateral.

 

C.     Borrower agrees not to further encumber, or permit any other Lien to
exist that encumbers, any of its Copyrights, Copyright applications, Copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any Licenses, Patents, Patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, Trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, in each case without the Lender’s prior written consent (which
consent may be withheld or given in the Lender’s sole discretion).

 

D.     Borrower agrees that the pledge of the shares of Capital Stock acquired
by Borrower of any and all Persons now or hereafter existing who is a Foreign
Subsidiary may be supplemented by one or more separate pledge agreements, deeds
of pledge, share charges or other similar agreements or instruments, executed
and delivered by Borrower in favor of the Lender, which pledge agreements will
provide for the pledge of such shares of Capital Stock in accordance with the
laws of the applicable foreign jurisdiction. With respect to such shares of
Capital Stock, the Lender may, at any time and from time to time, in its sole
discretion, take such actions in such foreign jurisdictions that will result in
the perfection of the Lien created in such shares of Capital Stock.

 

E.     In addition, to secure the prompt and complete payment, performance and
observance of the Obligations and in order to induce the Lender as aforesaid,
Borrower hereby grants to the Lender a right of set-off against the property of
Borrower held by the Lender, consisting of property described above in Section
2(a) now or hereafter in the possession or custody of or in transit to the
Lender, for any purpose, including safekeeping, collection or pledge, for the
account of Borrower, or as to which Borrower may have any right or power;
provided that such right shall only to be exercised after an Event of Default
has occurred and is continuing.

 

Security for Obligations. The security interest created hereby in the Collateral
constitutes continuing collateral security for all of the following obligations,
whether direct or indirect, absolute or contingent, and whether now existing or
hereafter incurred (collectively, the “Obligations”): The payment by Borrower,
as and when due and payable (by scheduled maturity, required prepayment,
acceleration, demand or otherwise), of all amounts from time to time owing by it
in respect of this Agreement, the Note, in each such case, (A) all principal of,
interest and make-whole and other amounts on the Note (including, without
limitation, all interest, make-whole and other amounts that accrues after the
commencement of any Insolvency Proceeding of Borrower, whether or not the
payment of such interest is enforceable or is allowable in such Insolvency
Proceeding), and (B) all fees, interest, premiums, penalties, contract causes of
action, costs, commissions, expense reimbursements, indemnifications and all
other amounts due or to become due under this Agreement.

 

 

 
16

--------------------------------------------------------------------------------

 

 

Representations and Warranties. Borrower represents and warrants as follows:

 

A.     Schedule I hereto sets forth (i) the exact legal name of Borrower, and
(ii) the state of incorporation and the organizational identification number of
Borrower in such state. The information set forth in Schedule I hereto with
respect to Borrower is true and accurate in all respects. Borrower has not
previously changed its name (or operated under any other name), jurisdiction of
organization or organizational identification number from those set forth in
Schedule I hereto except as disclosed in Schedule I hereto.

 

B.     There is no pending or, to its knowledge, written notice threatening any
action, suit, proceeding or claim affecting Borrower before any Governmental
Authority or any arbitrator, or any order, judgment or award issued by any
Governmental Authority or arbitrator, in each case, that may adversely affect
the grant by Borrower, or the perfection, of the security interest purported to
be created hereby in the Collateral, or the exercise by the Lender of any of its
rights or remedies hereunder.

 

C.     All Federal, state and local tax returns and other reports required by
applicable law to be filed by Borrower have been filed, or extensions have been
obtained, and all taxes, assessments and other governmental charges imposed upon
Borrower or any property of Borrower (including, without limitation, all federal
income and social security taxes on employees’ wages) and which have become due
and payable on or prior to the date hereof have been paid, except to the extent
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves have been set aside for the payment thereof in
accordance with GAAP.

 

D.     All Equipment, Fixtures, Goods and Inventory of Borrower now existing
are, and all Equipment, Fixtures, Goods and Inventory of Borrower hereafter
existing will be, located and/or based at the addresses specified therefor in
Schedule III hereto, except that Borrower will give the Lender written notice of
any change in the location of any such Collateral within 20 days of such change,
other than to locations set forth on Schedule III hereto (and with respect to
which the Lender has filed financing statements and otherwise fully perfected
its Liens thereon. Borrower’s principal place of business and chief executive
office, the place where Borrower keeps its Records concerning the Collateral and
all originals of all Chattel Paper are located and will continue to be located
at the addresses specified therefor in Schedule III hereto. None of the Accounts
is or will be evidenced by Promissory Note or other Instruments.

 

E.     Set forth in Schedule IV hereto is a complete and accurate list, as of
the date of this Agreement, of (i) Promissory Note, Security and other
Instrument owned by Borrower, (ii) each Pledged Account of Borrower, together
with the name and address of each institution at which each such Pledged Account
is maintained, the account number for each such Pledged Account and a
description of the purpose of each such Pledged Account and (iii) the name of
each Foreign Currency Controlled Account, together with the name and address of
each institution at which each such Foreign Currency Controlled Account is
maintained and the amount of cash or cash equivalents held in each such Foreign
Currency Controlled Account. Set forth in Schedule II hereto is a complete and
correct list of each trade name used by Borrower and the name of, and each trade
name used by, each Person from which Borrower has acquired any substantial part
of the Collateral.

 

 

 
17

--------------------------------------------------------------------------------

 

 

F.     Borrower has delivered to the Lender complete and correct copies of each
License described in Schedule II hereto, including all schedules and exhibits
thereto, which represent all of the Licenses of Borrower existing on the date of
this Agreement. Each such License sets forth the entire agreement and
understanding of the parties thereto relating to the subject matter thereof, and
there are no other agreements, arrangements or understandings, written or oral,
relating to the matters covered thereby or the rights of Borrower or any of its
Affiliates in respect thereof. Each material License now existing is, and any
material License entered into in the future will be, the legal, valid and
binding obligation of the parties thereto, enforceable against such parties in
accordance with its terms. No default under any material License by any such
party has occurred, nor does any defense, offset, deduction or counterclaim
exist thereunder in favor of any such party.

 

G.     Borrower owns and controls, or otherwise possesses adequate rights to
use, all of its Intellectual Property, which is the only Intellectual Property
necessary to conduct its business in substantially the same manner as conducted
as of the date hereof. Schedule II hereto sets forth a true and complete list of
all Intellectual Property and Licenses owned or used by Borrower as of the date
hereof, and applications for grant or registration of Intellectual Property. To
the knowledge of Borrower, all such Intellectual Property of Borrower is
subsisting and in full force and effect, has not been adjudged invalid or
unenforceable, is valid and enforceable and has not been abandoned in whole or
in part. Except as set forth in Schedule II, no such Intellectual Property is
the subject of any licensing or franchising agreement. Except as set forth in
Schedule II, Borrower has no knowledge of any infringement upon or conflict with
the Patent, Trademark, Copyright, trade secret rights of others and, Borrower is
not now infringing or in conflict with any Patent, Trademark, Copyright, trade
secret or similar rights of others, and to the knowledge of Borrower, no other
Person is now infringing or in conflict in any material respect with any such
properties, assets and rights owned or used by Borrower. Borrower has not has
received any notice that it is violating or has violated the Trademarks,
Patents, Copyrights, inventions, trade secrets, proprietary information and
technology, know-how, formulae, rights of publicity or other intellectual
property rights of any third party.

 

H.     Borrower is and will be at all times the sole and exclusive owner of the
Collateral pledged by Borrower hereunder free and clear of any Liens, except for
(i) Permitted Liens thereon and (ii) certain Intellectual Property rights of
Borrower which is jointly owned by Borrower with certain third parties as
described in Schedule II hereto. No effective financing statement or other
instrument similar in effect covering all or any part of the Collateral is on
file in any recording or filing office except such as (i) may have been filed in
favor of the Lender relating to this Agreement, and (ii) are securing Permitted
Liens as of the date hereof and disclosed on Schedule VII hereto.

 

I.     The exercise by the Lender of any of its rights and remedies hereunder
will not contravene any law or any contractual restriction binding on or
otherwise affecting Borrower or any of its properties and will not result in or
require the creation of any Lien, upon or with respect to any of its properties.

 

 

 
18

--------------------------------------------------------------------------------

 

 

J.     No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority, is required for (i) the grant by
Borrower, or the perfection, of the security interest purported to be created
hereby in the Collateral, or (ii) the exercise by the Lender of any of its
rights and remedies hereunder, except for (A) the filing under the Code as in
effect in the applicable jurisdiction of the financing statements described in
Schedule V hereto, all of which financing statements will be duly filed on
before September 7, 2016 and upon filing will be in full force and effect, (B)
with respect to all Pledged Accounts, and all cash and other property from time
to time deposited therein, the execution of a Controlled Account Agreement with
the depository or other institution with which the applicable Pledged Accounts
are maintained, as provided in Section V.H.1, (C) with respect to Commodity
Contracts, the execution of a control agreement with the commodity intermediary
with which such Commodity Contract is carried, as provided in Section V.H.1,
(D) with respect to the perfection of the security interest created hereby in
the United States Intellectual Property and Licenses, the recording of the
appropriate Intellectual Property Security Agreement in the United States Patent
and Trademark Office or the United States Copyright Office, as applicable,
(E) with respect to the perfection of the security interest created hereby in
foreign Intellectual Property and Licenses, registrations and filings in
jurisdictions located outside of the United States and covering rights in such
jurisdictions relating to such foreign Intellectual Property and Licenses, (F)
with respect to the perfection of the security interest created hereby in any
Letter-of-Credit Rights, the consent of the issuer of the applicable letter of
credit to the assignment of proceeds as provided in the Code as in effect in the
applicable jurisdiction, (G) with respect to Investment Property constituting
uncertificated securities, Borrower causing the issuer thereof either (i) to
register the Lender as the registered owner of such securities or (ii) to agree
in an authenticated record with Borrower and the Lender that such issuer will
comply with instructions with respect to such securities originated by the
Lender without further consent of Borrower, such authenticated record to be in
form and substance satisfactory to the Lender, (H) with respect to Investment
Property constituting certificated securities or instruments, such items to be
delivered to and held by or on behalf of the Lender pursuant hereto in suitable
form for transfer by delivery or accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Lender, (I) with respect to any action that may be necessary to obtain control
of Collateral constituting Commodity Contracts, Electronic Chattel Paper or
Letter of Credit Rights, the taking of such actions, and (J) the Lender having
possession of all Documents, Chattel Paper, Instruments and cash constituting
Collateral (subclauses (A) through (J), each a “Perfection Requirement” and
collectively, the “Perfection Requirements”).

 

K.     This Agreement creates in favor of the Lender a legal, valid and
enforceable security interest in the Collateral, as security for the
Obligations. The performance of the Perfection Requirements results in the
perfection of such security interest in the Collateral. Such security interest
is (or in the case of Collateral in which Borrower obtains rights after the date
hereof, will be), subject only to Permitted Liens and the Perfection
Requirements, a first priority, valid, enforceable and perfected security
interests in all personal property of Borrower (other than Excluded Collateral).
Such recordings and filings and all other action necessary to perfect and
protect such security interest have been duly taken (and, in the case of
Collateral in which Borrower obtains rights after the date hereof, will be duly
taken), except for the Lender’s having possession of all Documents, Chattel
Paper, Instruments and cash constituting Collateral after the date hereof and
the other actions, filings and recordations described above, including the
Perfection Requirements.

 

 

 
19

--------------------------------------------------------------------------------

 

 

L.     As of the date hereof, Borrower does not hold any Commercial Tort Claims
or has knowledge of any pending Commercial Tort Claims, except for the
Commercial Tort Claims described in Schedule VI.

 

M.     All of the Pledged Equity is presently owned by Borrower as set forth in
Schedule IV, and is presently represented by the certificates listed on Schedule
IV hereto (if applicable). As of the date hereof, there are no existing options,
warrants, calls or commitments of any character whatsoever relating to the
Pledged Equity other than as contemplated and permitted by the Transaction
Documents. Borrower is the sole holder of record and the sole beneficial owner
of the Pledged Equity, as applicable. None of the Pledged Equity has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject. The Pledged Equity constitutes 100% or such other
percentage as set forth on Schedule IV of the issued and outstanding shares of
Capital Stock of the applicable Pledged Entity.

 

N.     Borrower (i) is a corporation, duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, (ii) has
all requisite corporate power and authority to conduct its business as now
conducted and as presently contemplated and to execute and deliver this
Agreement and each other Transaction Document, and to consummate the
transactions contemplated hereby and thereby and (iii) is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except where the failure to be so qualified
would not result in a Material Adverse Effect.

 

O.     The execution, delivery and performance by Borrower of this Agreement and
each other Transaction Document (i) have been duly authorized by all necessary
corporate action, (ii) do not and will not contravene its charter or by-laws, or
any applicable law or any contractual restriction binding on Borrower or its
properties, (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any Transaction Document) upon or with respect to
any of its assets or properties, and (iv) do not and will not result in any
default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any material permit, license, authorization or approval applicable
to it or its operations or any of its assets or properties.

 

P.     This Agreement and each other Transaction Document, when delivered, will
be, a legal, valid and binding obligation of Borrower, enforceable against
Borrower in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance,
suretyship or other similar laws and equitable principles (regardless of whether
enforcement is sought in equity or at law).

 

 

 
20

--------------------------------------------------------------------------------

 

 

Q.     There are no conditions precedent to the effectiveness of this Agreement
that have not been satisfied or waived.

 

Covenants. So long as any of the Obligations shall remain outstanding, unless
the Lender shall otherwise consent in writing:

 

A.     Further Assurances. Borrower will, at its expense, at any time and from
time to time, promptly execute and deliver all further instruments and documents
and take all further action that the Lender may reasonably request in order to:
(i) perfect and protect the security interest of the Lender created hereby;
(ii) enable the Lender to exercise and enforce its rights and remedies hereunder
in respect of the Collateral, including, without limitation, the Controlled
Accounts; or (iii) otherwise effect the purposes of this Agreement, including,
without limitation: (A) marking conspicuously all Chattel Paper and each License
and, at the request of the Lender, each of its Records pertaining to the
Collateral with a legend, in form and substance satisfactory to the Lender,
indicating that such Chattel Paper, License or Collateral is subject to the
security interest created hereby, (B) delivering and pledging to the Lender,
Chattel Paper or other Instrument, now or hereafter owned by Borrower, duly
endorsed and accompanied by executed instruments of transfer or assignment, all
in form and substance satisfactory to the Lender, (C) executing and filing (to
the extent, if any, that Borrower’s signature is required thereon) or
authenticating the filing of, such financing or continuation statements, or
amendments thereto, as may be necessary or that the Lender may reasonably
request in order to perfect and preserve the security interest created hereby,
(D) furnishing to the Lender from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral in each case as the Lender may reasonably request, all in
reasonable detail, (E) if any Collateral shall be in the possession of a third
party, notifying such Person of the Lender’s security interest created hereby
and obtaining a written acknowledgment from such Person, in form and substance
reasonably satisfactory to the Lender, that such Person holds possession of the
Collateral for the benefit of the Lender, (F) if at any time after the date
hereof, Borrower acquires or holds any Commercial Tort Claim, promptly notifying
the Lender in a writing signed by Borrower setting forth a brief description of
such Commercial Tort Claim and granting to the Lender a security interest
therein and in the proceeds thereof, which writing shall incorporate the
provisions hereof and shall be in form and substance satisfactory to the Lender,
(G) upon the acquisition after the date hereof by Borrower of any motor vehicle
or other Equipment subject to a certificate of title or ownership (other than a
motor vehicle or Equipment that is subject to a purchase money security
interest), causing the Lender to be listed as the lienholder on such certificate
of title or ownership and delivering evidence of the same to the Lender in
accordance with V(j) hereof; and (H) taking all actions required by the Code or
by other law, as applicable, in any relevant Code jurisdiction, or by other law
as applicable in any foreign jurisdiction.

 

B.     Location of Collateral. Borrower will keep the Collateral (i) at the
locations specified therefor on Schedule III hereto, or (ii) at such other
locations set forth on Schedule III and with respect to which the Lender has
filed financing statements and otherwise fully perfected its Liens thereon, or
(iii) at such other locations in the United States, provided that 30 days prior
to any change in the location of any Collateral to such other location, or upon
the acquisition of any Collateral to be kept at such other locations, Borrower
shall give the Lender written notice thereof and deliver to the Lender a new
Schedule III indicating such new locations and such other written statements and
schedules as the Lender may require.

 

 

 
21

--------------------------------------------------------------------------------

 

 

C.     Condition of Equipment. Borrower will maintain or cause to be maintained
and preserved in good condition, repair and working order, ordinary wear and
tear excepted, the Equipment (necessary or useful to its business) and will
forthwith, or in the case of any loss or damage to any Equipment of Borrower
within a commercially reasonable time after the occurrence thereof, make or
cause to be made all repairs, replacements and other improvements in connection
therewith which are necessary or desirable, consistent with past practice, or
which the Lender may request to such end. Borrower will promptly furnish to the
Lender a statement describing in reasonable detail any such loss or damage in
excess of $25,000 per occurrence to any Equipment.

 

D.     Taxes, Etc. Borrower agrees to pay promptly when due all property and
other taxes, assessments and governmental charges or levies imposed upon, and
all claims (including claims for labor, materials and supplies) against, the
Equipment and Inventory, except to the extent the validity thereof is being
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves in accordance with GAAP have been set aside for the
payment thereof.

 

E.     Insurance.

 

1.     Borrower will, at its own expense, maintain insurance (including, without
limitation, comprehensive general liability, hazard, rent and business
interruption insurance) with respect to its properties (including all real
properties leased or owned by it) and business, in such amounts and covering
such risks, in such form and with responsible and reputable insurance companies
or associations as is required by any Governmental Authority having jurisdiction
with respect thereto or as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated and in
any event, in amount, adequacy and scope reasonably satisfactory to the Lender.

 

2.     To the extent requested by the Lender at any time and from time to time,
each such policy for liability insurance shall provide for all losses to be paid
on behalf of the Lender and Borrower as their respective interests may appear,
and each policy for property damage insurance shall provide for all losses to be
adjusted with, and paid directly to, the Lender. In addition to and without
limiting the foregoing, to the extent requested by the Lender at any time and
from time to time, each such policy shall in addition (A) name the Lender as an
additional insured party and/or loss payee, as applicable, thereunder (without
any representation or warranty by or obligation upon the Lender) as its
interests may appear, (B) contain an agreement by the insurer that any loss
thereunder shall be payable to the Lender on its own account notwithstanding any
action, inaction or breach of representation or warranty by Borrower, (C)
provide that there shall be no recourse against the Lender for payment of
premiums or other amounts with respect thereto, and (D) provide that at least 30
days’ prior written notice of cancellation, lapse, expiration or other adverse
change shall be given to the Lender by the insurer. Borrower will, if so
requested by the Lender, deliver to the Lender original or duplicate policies of
such insurance (including certificates demonstrating compliance with this
Section 5(e)) and, as often as the Lender may reasonably request, a report of a
reputable insurance broker with respect to such insurance. Borrower will also,
at the request of the Lender, execute and deliver instruments of assignment of
such insurance policies and cause the respective insurers to acknowledge notice
of such assignment.

 

 

 
22

--------------------------------------------------------------------------------

 

 

3.     Reimbursement under any liability insurance maintained by Borrower
pursuant to this Section V.E may be paid directly to the Person who shall have
incurred liability covered by such insurance. In the case of any loss involving
damage to Equipment or Inventory, to the extent paragraph (iv) of this
Section V.E is not applicable, any proceeds of insurance involving such damage
shall be paid to the Lender, and Borrower will make or cause to be made the
necessary repairs to or replacements of such Equipment or Inventory, and any
proceeds of insurance maintained by Borrower pursuant to this Section V.E
(except as otherwise provided in paragraph (iv) in this Section V.E) shall be
paid by the Lender to Borrower as reimbursement for the reasonable costs of such
repairs or replacements.

 

4.     Notwithstanding anything to the contrary in subsection 5(e)(iii) above,
following and during the continuance of an Event of Default, all insurance
payments in respect of Borrower’s properties and business shall be paid to the
Lender and applied as specified in Section VII.B hereof.

 

F.     Provisions Concerning the Accounts and the Licenses.

 

1.     Borrower will (A) give the Lender at least 30 days’ prior written notice
of any change in Borrower’s name, identity or organizational structure, (B)
maintain its jurisdiction of incorporation, organization or formation as set
forth in Schedule I hereto, (C) immediately notify the Lender upon obtaining an
organizational identification number, if on the date hereof Borrower did not
have such identification number, and (D) keep adequate records concerning the
Collateral and permit representatives of the Lender during normal business hours
on reasonable notice to Borrower, to inspect and make abstracts from such
records.

 

2.     Borrower will (except as otherwise provided in this subsection (f)),
continue to collect, at its own expense, all amounts due or to become due under
the Accounts. In connection with such collections, Borrower may (and, at the
Lender’s direction, will) take such action as Borrower or the Lender may deem
necessary or advisable to enforce collection or performance of the Accounts;
provided, however, that the Lender shall have the right at any time following
the occurrence and during the continuance of an Event of Default to notify the
Account Debtors or obligors under any Accounts of the assignment of such
Accounts to the Lender and to direct such Account Debtors or obligors to make
payment of all amounts due or to become due to Borrower thereunder directly to
the Lender or its designated agent and, upon such notification and at the
expense of Borrower and to the extent permitted by applicable law, to enforce
collection of any such Accounts and to reasonably adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as
Borrower might have done. After receipt by Borrower of a notice from the Lender
that the Lender has notified, intends to notify, or has enforced or intends to
enforce Borrower’s rights against the Account Debtors or obligors under any
Accounts as referred to in the proviso to the immediately preceding sentence,
(A) all amounts and proceeds (including Instruments) received by Borrower in
respect of the Accounts shall be received in trust for the benefit of the
Lender, shall be segregated from other funds of Borrower and shall be forthwith
paid over to the Lender in the same form as so received (with any necessary
endorsement) to be applied as specified in Section VII.B hereof, and (B)
Borrower will not adjust, settle or compromise the amount or payment of any
Account or release wholly or partly any Account Debtor or obligor thereof or
allow any credit or discount thereon. In addition, upon the occurrence and
during the continuance of an Event of Default, the Lender may (in its sole and
absolute discretion) direct any or all of the banks and financial institutions
with which Borrower either maintains a Deposit Account or a lockbox (including,
without limitation, any Controlled Account) or deposits the proceeds of any
Accounts to send immediately to the Lender by wire transfer (to such deposit
account as the Lender shall specify, or in such other manner as the Lender shall
direct) all or a portion of such securities, cash, investments and other items
held by such institution. Any such securities, cash, investments and other items
so received by the Lender shall be applied as specified in accordance with
Section VII.B hereof.

 

 

 
23

--------------------------------------------------------------------------------

 

 

3.     Upon the occurrence and during the continuance of any breach or default
under any material License referred to in Schedule II hereto by any party
thereto other than Borrower, Borrower will, promptly after obtaining knowledge
thereof, give the Lender written notice of the nature and duration thereof,
specifying what action, if any, it has taken and proposes to take with respect
thereto and thereafter will take reasonable steps to protect and preserve its
rights and remedies in respect of such breach or default, or will obtain or
acquire an appropriate substitute License.

 

4.     Borrower will, at its expense, promptly deliver to the Lender a copy of
each notice or other communication received by it by which any other party to
any material License referred to in Schedule II hereto purports to exercise any
of its rights or affect any of its obligations thereunder, together with a copy
of any reply by Borrower thereto.

 

5.     Borrower will exercise promptly and diligently each and every right which
it may have under each material License (other than any right of termination)
and will duly perform and observe in all respects all of its obligations under
each material License and will take all action reasonably necessary to maintain
such Licenses in full force and effect. Borrower will not, without the prior
written consent of the Lender, cancel, terminate, amend or otherwise modify in
any respect, or waive any provision of, any material License referred to in
Schedule II hereto.

 

 

 
24

--------------------------------------------------------------------------------

 

 

G.     Transfers and Other Liens.

 

1.     Borrower shall not, directly or indirectly, sell, lease, license, assign,
transfer, spin-off, split-off, close, convey or otherwise dispose of any
Collateral whether in a single transaction or a series of related transactions,
other than (A) sales, leases, licenses, assignments, transfers, conveyances and
other dispositions of such assets or rights by Borrower for value in the
ordinary course of business consistent with past practices and (B) sales of
Inventory and product in the ordinary course of business.

 

2.     Borrower shall not, directly or indirectly, redeem, repurchase or declare
or pay any cash dividend or distribution on any of its Capital Stock.

 

3.     Borrower shall not, directly or indirectly, without the prior written
consent of the Lender, (A) issue any promissory note (other than the Note in
favor of Lender) or (B) issue any other securities that would cause a breach or
default under the Note.

 

4.     Borrower shall not enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any Affiliate, except in the
ordinary course of business in a manner and to an extent consistent with past
practice and necessary or desirable for the prudent operation of its business,
for fair consideration and on terms no less favorable to it than would be
obtainable in a comparable arm’s length transaction with a Person that is not an
Affiliate thereof.

 

5.     Borrower will not create, suffer to exist or grant any Lien upon or with
respect to any Collateral other than a Permitted Lien.

 

6.     For the avoidance of doubt, the consummation of the “Merger” (as defined
in the Merger Agreement) and all other transactions, undertakings and agreements
consummated and entered into pursuant to the Merger Agreement, shall not be a
breach of or a default under this Agreement or the Note.

 

 

 
25

--------------------------------------------------------------------------------

 

 

H.     Intellectual Property.

 

1.     If applicable, Borrower shall duly execute and deliver the applicable
Intellectual Property Security Agreement. Borrower (either itself or through
licensees) will, and will cause each licensee thereof to, take all action
necessary to maintain all of the Intellectual Property in full force and effect,
including, without limitation, using the proper statutory notices, numbers and
markings (relating to patent, trademark and copyright rights) and using the
Trademarks on each applicable trademark class of goods in order to so maintain
the Trademarks in full force and free from any claim of abandonment for non-use,
and Borrower will not (nor permit any licensee thereof to) do any act or
knowingly omit to do any act whereby any Intellectual Property may become
abandoned, cancelled or invalidated; provided, however, that so long as no Event
of Default has occurred and is continuing, Borrower shall not have an obligation
to use or to maintain any Intellectual Property (A) that relates solely to any
product or work, that is no longer necessary or material and has been, or is in
the process of being, discontinued, abandoned or terminated in the ordinary
course of business and consistent with the exercise of reasonable business
judgment, (B) that is being replaced with Intellectual Property substantially
similar to the Intellectual Property that may be abandoned or otherwise become
invalid, so long as the failure to use or maintain such Intellectual Property
does not materially adversely affect the validity of such replacement
Intellectual Property and so long as such replacement Intellectual Property is
subject to the Lien created by this Agreement and does not have a material
adverse effect on the business of Borrower or (C) that is substantially the same
as another Intellectual Property that is in full force, so long the failure to
use or maintain such Intellectual Property does not materially adversely affect
the validity of such replacement Intellectual Property and so long as such other
Intellectual Property is subject to the Lien and security interest created by
this Agreement and does not have a material adverse effect on the business of
Borrower. Borrower will cause to be taken all necessary steps in any proceeding
before the United States Patent and Trademark Office and the United States
Copyright Office or any similar office or agency in any other country or
political subdivision thereof to maintain each registration of the Intellectual
Property and application for registration of Intellectual Property (other than
the Intellectual Property described in the proviso to the immediately preceding
sentence), including, without limitation, filing of initial registrations,
renewals, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings and payment of maintenance fees,
filing fees, taxes or other governmental fees. If any Intellectual Property
(other than Intellectual Property described in the proviso to the second
sentence of subsection (i) of this clause (h)) is infringed, misappropriated,
diluted or otherwise violated in any material respect by a third party, Borrower
shall (x) upon learning of such infringement, misappropriation, dilution or
other violation, promptly notify the Lender and (y) promptly take all
commercially reasonable steps to protect its rights, including possibly
commencing an action to sue for infringement, misappropriation, dilution or
other violation, seek injunctive relief where appropriate and recover any and
all damages for such infringement, misappropriation, dilution or other
violation, or take such other actions as Borrower shall deem appropriate under
the circumstances to protect such Intellectual Property. Borrower shall furnish
to the Lender from time to time upon its request statements and schedules
further identifying and describing the Intellectual Property and Licenses and
such other reports in connection with the Intellectual Property and Licenses as
the Lender may reasonably request, all in reasonable detail and promptly upon
request of the Lender, following receipt by the Lender of any such statements,
schedules or reports, Borrower shall modify this Agreement by amending Schedule
II hereto, as the case may be, to include any Intellectual Property and License,
as the case may be, which is or hereafter becomes part of the Collateral under
this Agreement and shall execute and authenticate such documents and do such
acts as shall be necessary or, in the reasonable judgment of the Lender,
desirable to subject such Intellectual Property and Licenses to the Lien and
security interest created by this Agreement. Notwithstanding anything herein to
the contrary, upon the occurrence and during the continuance of an Event of
Default, Borrower may not abandon, surrender or otherwise permit any
Intellectual Property to become abandoned, cancelled or invalid without the
prior written consent of the Lender, and if any Intellectual Property is
infringed, misappropriated, diluted or otherwise violated in any material
respect by a third party, Borrower will take such reasonable action as the
Lender shall deem appropriate under the circumstances to protect such
Intellectual Property. Without limiting the generality of the forgoing, not
later than ten (10) Business Days after the Loan is made to Borrower, Borrower
shall deliver to the Lender (a) a fully executed application to register with
the United States Copyright Office the Redzone Map Code and all exhibits and
schedules thereto, all of which shall be in such form and substance as are
reasonably acceptable to Lender, which application (together with such exhibits
and schedules) the Lender is authorized to file with the United States Copyright
Office and (b) a duly executed Intellectual Property Security Agreement
regarding such Redzone Map Code in such form and substance as are reasonably
acceptable to Lender. Thereafter until all of the Obligations are paid or
satisfied in full, promptly upon request of the Lender from time to time
delivered to Borrower, Borrower shall deliver to the Lender (a) fully executed
applications to register with the United States Copyright Office updated
versions of the Redzone Map Code and all exhibits and schedules thereto, all of
which shall be in such form and substance as are reasonably acceptable to
Lender, which applications (together with such exhibits and schedules) the
Lender is authorized to file with the United States Copyright Office and (b)
duly executed Intellectual Property Security Agreements regarding such updated
versions of the Redzone Map Code in such form and substance as are reasonably
acceptable to Lender.

 

 

 
26

--------------------------------------------------------------------------------

 

 

2.     In no event shall Borrower, either itself or through any agent, employee,
licensee or designee, file an application for the registration of any Patent,
Trademark or Copyright or the United States Copyright Office or the United
States Patent and Trademark Office, as applicable, or in any similar office or
agency of the United States or any country or any political subdivision thereof
unless it gives the Lender prior written notice thereof. Upon request of the
Lender, Borrower shall execute, authenticate and deliver any and all
assignments, agreements, instruments, documents and papers as the Lender may
reasonably request to evidence the Lender’s security interest hereunder in such
Intellectual Property and the General Intangibles of Borrower relating thereto
or represented thereby, and Borrower hereby appoints the Lender its
attorney-in-fact to execute and/or authenticate and file all such writings for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed, and such power (being coupled with an interest) shall be irrevocable
until all Obligations are Paid in Full.

 

 

 
27

--------------------------------------------------------------------------------

 

 

I.     Pledged Accounts .

 

a)     Upon the request of Lender, Borrower shall cause each bank and other
financial institution which maintains a Controlled Account (each a “Controlled
Account Bank”) to execute and deliver to the Lender, in form and substance
satisfactory to the Lender, a Controlled Account Agreement with respect to such
Controlled Account, duly executed by Borrower and such Controlled Account Bank,
pursuant to which such Controlled Account Bank among other things shall
irrevocably agree, with respect to such Controlled Account, that (i) at any time
after Borrower or the Lender shall have notified such Controlled Account Bank
that an Event of Default has occurred or is continuing, such Controlled Account
Bank will comply with any and all instructions originated by the Lender
directing the disposition of the funds in such Controlled Account without
further consent by Borrower, (ii) such Controlled Account Bank shall waive,
subordinate or agree not to exercise any rights of setoff or recoupment or any
other claim against the applicable Controlled Account other than for payment of
its service fees and other charges directly related to the administration of
such Controlled Account and for returned checks or other items of payment, (iii)
at any time after Borrower or the Lender shall have notified such Controlled
Account Bank that an Event of Default has occurred or is continuing, with
respect to each such Controlled Account, such Controlled Account Bank shall not
comply with any instructions, directions or orders of any form with respect to
such Controlled Accounts other than instructions, directions or orders
originated by the Lender, (iv) all funds deposited by Borrower with such
Controlled Account Bank shall be subject to a perfected, first priority security
interest in favor of the Lender, and (v) upon receipt of written notice from the
Lender during the continuance of an Event of Default, such Controlled Account
Bank shall immediately send to the Lender by wire transfer (to such account as
the Lender shall specify, or in such other manner as the Lender shall direct)
all such funds and other items held by it. Borrower shall not create or maintain
any Pledged Account without the prior written consent of the Lender and
complying with the terms of this Agreement.

 

b)     If at any time after the Closing Date and after Lender has requested
Borrower to enter into one or more Controlled Account Agreements as contemplated
by Subsection 5(i) (A) above, the average daily balance of any Account that is
not subject to a Controlled Account Agreement exceeds $5,000 during any calendar
month (including the calendar month in which the Closing Date occurs), the
Borrower shall, either (x) within two (2) Business Days following such date,
transfer to a Controlled Account an amount sufficient to reduce the total
aggregate amount of the cash in such Account to an amount not in excess of
$5,000 or (y) within twenty-one (21) calendar days following the last day of
such calendar month, deliver to the Lender a Controlled Account Agreement with
respect to such Account, duly executed by Borrower and the depositary bank in
which such Account is maintained.

 

c)     Notwithstanding anything to the contrary contained in Section 5(i)(B)
above, and without limiting any of the foregoing, if at any time on or after the
date that is twenty-one (21) calendar days following the Closing Date, subject
the Lender having requested Borrower to enter into one or more Controlled
Account Agreements as contemplated by Subsection 5(i)(A) above, the total
aggregate amount of the cash of the Borrower and any of its Subsidiaries, in the
aggregate, that is not held in a Controlled Account exceeds $25,000 (the
“Maximum Free Cash Amount”), the Borrower shall within two (2) Business Days
following such date, either (x) transfer to a Controlled Account an amount
sufficient to reduce the total aggregate amount of the cash that is not held in
a Controlled Account to an amount not in excess of the Maximum Free Cash Amount
or (y) deliver to the Lender a Controlled Account Agreement with respect to such
Account (or Accounts), duly executed by Borrower and the depositary bank in
which such Account (or Accounts) is maintained, as necessary to reduce the total
aggregate amount of the cash that is not held in a Controlled Account to an
amount not in excess of the Maximum Free Cash Amount.

 

 

 
28

--------------------------------------------------------------------------------

 

 

J.     Motor Vehicles.

 

1.     Upon the Lender’s written request, Borrower shall deliver to the Lender
originals of the certificates of title or ownership for each motor vehicle with
a value in excess of $10,000 owned by it, with the Lender listed as lienholder.

 

2.     Borrower hereby appoints the Lender as its attorney-in-fact, effective
the date hereof and terminating upon the termination of this Agreement, for the
purpose of (A) executing on behalf of Borrower title or ownership applications
for filing with appropriate Governmental Authorities to enable motor vehicles
now owned or hereafter acquired by Borrower to be retitled and the Lender listed
as lienholder thereof, (B) filing such applications with such Governmental
Authorities, and (C) executing such other agreements, documents and instruments
on behalf of, and taking such other action in the name of, Borrower as the
Lender may deem necessary or advisable to accomplish the purposes hereof
(including, without limitation, for the purpose of creating in favor of the
Lender a perfected Lien on the motor vehicles and exercising the rights and
remedies of the Lender hereunder). This appointment as attorney-in-fact is
coupled with an interest and is irrevocable until all of the Obligations are
Paid in Full.

 

3.     Any certificates of title or ownership delivered pursuant to the terms
hereof shall be accompanied by odometer statements for each motor vehicle
covered thereby.

 

4.     So long as no Event of Default shall have occurred and be continuing,
upon the request of Borrower, the Lender shall execute and deliver to Borrower
such instruments as Borrower shall reasonably request to remove the notation of
the Lender as lienholder on any certificate of title for any motor vehicle;
provided, however, that any such instruments shall be delivered, and the release
effective, only upon receipt by the Lender of a certificate from Borrower
stating that such motor vehicle is to be sold or has suffered a casualty loss
(with title thereto in such case passing to the casualty insurance company
therefor in settlement of the claim for such loss) and the amount that Borrower
will receive as sale proceeds or insurance proceeds. Any proceeds of such sale
or casualty loss shall be paid to the Lender hereunder immediately upon receipt,
to be applied to the Obligations then outstanding.

 

K.     Control. Borrower hereby agrees to take any or all action that may be
necessary or that the Lender may reasonably request in order for the Lender to
obtain “control” in accordance with Sections 9-105 through 9-107 of the Code
with respect to the following Collateral: (i) Electronic Chattel Paper, (ii)
Investment Property, and (iii) Letter-of-Credit Rights.

 

 

 
29

--------------------------------------------------------------------------------

 

 

L.     Inspection and Reporting. Borrower shall permit the Lender, or any agent
or representatives thereof or such professionals or other Persons as the Lender
may designate (i) to examine and make copies of and abstracts from Borrower’s
records and books of account, (ii) to visit and inspect its properties, (iii) to
verify materials, leases, Instruments, Accounts, Inventory and other assets of
Borrower from time to time, and (iv) to conduct audits, physical counts,
appraisals and/or valuations, examinations at the locations of Borrower.
Borrower shall also permit the Lender, or any agent or representatives thereof
or such attorneys, accountants or other professionals or other Persons as the
Lender may designate to discuss Borrower’s affairs, finances and accounts with
any of its directors, officers, managerial employees, independent accountants or
any of its other representatives. Without limiting the foregoing, the Lender
may, at any time, in the Lender’s own name, in the name of a nominee of the
Lender, or in the name of Borrower communicate (by mail, telephone, facsimile or
otherwise) with the Account Debtors of Borrower, parties to contracts with
Borrower and/or obligors in respect of Instruments of Borrower to verify with
such Persons, to the Lender’s satisfaction, the existence, amount, terms of, and
any other matter relating to, Accounts, Instruments, Chattel Paper, payment
intangibles and/or other receivables.

 

M.     Future Subsidiaries. If Borrower hereafter creates or acquires any
Subsidiary, simultaneously with the creation or acquisition of such Subsidiary,
Borrower shall (i) if such Subsidiary is a Domestic Subsidiary, cause such
Subsidiary to become a party to this Agreement as an additional “Borrower”
hereunder, (ii) deliver to the Lender updated Schedules to this Agreement, as
appropriate (including, without limitation, an updated Schedule IV to reflect
the grant by Borrower of a Lien on all Pledged Equity now or hereafter owned by
Borrower), (iii) if such Subsidiary is a Domestic Subsidiary, cause such
Subsidiary to duly execute and deliver a guaranty of the Obligations in favor of
the Lender in form and substance acceptable to the Lender, (iv) deliver to the
Lender the stock certificates representing all of the Capital Stock of such
Subsidiary, along with undated stock powers for each such certificates, executed
in blank (or, if any such shares of Capital Stock are uncertificated,
confirmation and evidence reasonably satisfactory to the Lender that the
security interest in such uncertificated securities has been transferred to and
perfected by the Lender, in accordance with Sections 8-313, 8-321 and 9-115 of
the Code or any other similar or local or foreign law that may be applicable),
and (v) duly execute and/or cause to be delivered to the Lender, in form and
substance acceptable to the Lender, such opinions of counsel and other documents
as the Lender shall request with respect thereto; provided, however, that
Borrower shall not be required to pledge any Excluded Collateral. Borrower
hereby authorizes the Lender to attach such updated Schedules to this Agreement
and agrees that all Pledged Equity listed on any updated Schedule delivered to
the Lender shall for all purposes hereunder be considered Collateral. Borrower
agrees that the pledge of the shares of Capital Stock acquired by Borrower of a
Foreign Subsidiary may be supplemented by one or more separate pledge
agreements, deeds of pledge, share charges, or other similar agreements or
instruments, executed and delivered by Borrower in favor of the Lender, which
pledge agreements will provide for the pledge of such shares of Capital Stock in
accordance with the laws of the applicable foreign jurisdiction. With respect to
such shares of Capital Stock, the Lender may, at any time and from time to time,
in its sole discretion, take actions in such foreign jurisdictions that will
result in the perfection of the Lien created in such shares of Capital Stock.

 

 

 
30

--------------------------------------------------------------------------------

 

 

N.     Use of Proceeds. The proceeds of the Loan shall only be used by Borrower
for general working capital purposes of the Borrower.

 

O.     Redzone Map Code. As a condition to Lender’s obligation to make the Loan,
Borrower shall deliver to Lender a true and complete copy of the Redzone Map
Code as in existence immediately prior to the date on which Lender makes the
Loan to Borrower. From and after the date on which the Loan is made until all of
the Obligations are satisfied in full, no less frequently than at the end of
each Business Day Borrower shall deliver to Lender a true and complete copy of
the Redzone Map Code then in existence. The delivery of the Redzone Map Code
pursuant to this Section 5(o) shall be by email or such other means as Lender
shall specify from time to time.

 

VI.     Additional Provisions Concerning the Collateral.

 

A.     To the maximum extent permitted by applicable law, and for the purpose of
taking any action that the Lender may deem necessary or advisable to accomplish
the purposes of this Agreement, Borrower hereby (i) authorizes the Lender after
the occurrence of an Event of Default to execute any such agreements,
instruments or other documents in Borrower’s name and to file such agreements,
instruments or other documents in Borrower’s name and in any appropriate filing
office, (ii) authorizes the Lender at any time and from time to time to file,
one or more financing or continuation statements, and amendments thereto,
relating to the Collateral (including, without limitation, any such financing
statements that (A) describe the Collateral as “all assets” or “all personal
property” (or words of similar effect) or that describe or identify the
Collateral by type or in any other manner as the Lender may determine regardless
of whether any particular asset of Borrower falls within the scope of Article 9
of the Code or whether any particular asset of Borrower constitutes part of the
Collateral, and (B) contain any other information required by Part 5 of Article
9 of the Code for the sufficiency or filing office acceptance of any financing
statement, continuation statement or amendment, including, without limitation,
whether Borrower is an organization, the type of organization and any
organizational identification number issued to Borrower) and (iii) ratifies such
authorization to the extent that the Lender has filed any such financing or
continuation statements, or amendments thereto, prior to the date hereof. A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

 

B.     Borrower hereby irrevocably appoints the Lender as its attorney-in-fact
and proxy, with full authority in the place and stead of Borrower and in the
name of Borrower or otherwise, from time to time in the Lender’s discretion,
after the occurrence of an Event of Default to take any action and to execute
any instrument which the Lender may deem necessary or advisable to accomplish
the purposes of this Agreement, including, without limitation, (i) to obtain and
adjust insurance required to be paid to the Lender pursuant to Section V.E
hereof, (ii) to ask, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any Collateral, (iii) to receive, endorse, and collect any drafts or
other instruments, documents and chattel paper in connection with clause (i) or
(ii) above, (iv) to file any claims or take any action or institute any
proceedings which the Lender may deem necessary or desirable for the collection
of any Collateral or otherwise to enforce the rights of the Lender with respect
to any Collateral, (v) to execute assignments, licenses and other documents to
enforce the rights of the Lender with respect to any Collateral, and (vi) to
verify any and all information with respect to any and all Accounts. This power
is coupled with an interest and is irrevocable until all of the Obligations are
Paid in Full.

 

 

 
31

--------------------------------------------------------------------------------

 

 

C.     For the purpose of enabling the Lender to exercise rights and remedies
hereunder, at such time as the Lender shall be lawfully entitled to exercise
such rights and remedies, and for no other purpose, Borrower hereby grants to
the Lender upon the occurrence of an Event of Default, to the extent assignable,
an irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to Borrower) to use, assign, license or sublicense any
Intellectual Property now owned or hereafter acquired by Borrower, wherever the
same may be located, including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout thereof. Notwithstanding anything
contained herein to the contrary, but subject to the provisions of Section V.G
and Section V.H hereof, so long as no Event of Default shall have occurred and
be continuing, Borrower may exploit, use, enjoy, protect, license, sublicense,
assign, sell, dispose of or take other actions with respect to the Intellectual
Property in the ordinary course of its business. In furtherance of the
foregoing, unless an Event of Default shall have occurred and be continuing, the
Lender shall from time to time, upon the request of Borrower, execute and
deliver any instruments, certificates or other documents, in the form so
requested, which Borrower shall have certified are appropriate (in Borrower’s
judgment) to allow it to take any action permitted above (including
relinquishment of the license provided pursuant to this clause (c) as to any
Intellectual Property). Further, upon the Payment in Full of all of the
Obligations, the Lender (subject to Section X.E hereof) shall release and
reassign to Borrower all of the Lender’s right, title and interest in and to the
Intellectual Property, and the Licenses, all without recourse, representation or
warranty whatsoever. The exercise of rights and remedies hereunder by the Lender
shall not terminate the rights of the holders of any licenses or sublicenses
theretofore granted by Borrower in accordance with the second sentence of this
clause (c). Borrower hereby releases the Lender from any claims, causes of
action and demands at any time arising out of or with respect to any actions
taken or omitted to be taken by the Lender under the powers of attorney granted
herein other than actions taken or omitted to be taken through the Lender’s
gross negligence or willful misconduct, as determined by a final determination
of a court of competent jurisdiction.

 

D.     If Borrower fails to perform any agreement or obligation contained
herein, the Lender may itself perform, or cause performance of, such agreement
or obligation, in the name of Borrower or the Lender, and the expenses of the
Lender incurred in connection therewith shall be payable by Borrower pursuant to
Section VIII hereof and shall be secured by the Collateral.

 

 

 
32

--------------------------------------------------------------------------------

 

 

E.     The powers conferred on the Lender hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Lender shall
have no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral.

 

F.     Anything herein to the contrary notwithstanding (i) Borrower shall remain
liable under the Licenses and otherwise with respect to any of the Collateral to
the extent set forth therein to perform all of its obligations thereunder to the
same extent as if this Agreement had not been executed, (ii) the exercise by the
Lender of any of its rights hereunder shall not release Borrower from any of its
obligations under the Licenses or otherwise in respect of the Collateral, and
(iii) the Lender shall not have any obligation or liability by reason of this
Agreement under the Licenses or with respect to any of the other Collateral, nor
shall the Lender be obligated to perform any of the obligations or duties of
Borrower thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 

G.     As long as no Event of Default shall have occurred and be continuing and
until written notice shall be given to the applicable Borrower:

 

1.     Borrower shall have the right, from time to time, to vote and give
consents with respect to the Pledged Equity, or any part thereof for all
purposes not inconsistent with the provisions of this Agreement; provided,
however, that no vote shall be cast, and no consent shall be given or action
taken, which would have the effect of impairing the position or interest of the
Lender in respect of the Pledged Equity or which would authorize, effect or
consent to:

 

a)     the dissolution or liquidation, in whole or in part, of a Pledged Entity;

 

b)     the consolidation or merger of a Pledged Entity with any other Person;

 

c)     the sale, disposition or encumbrance of all or substantially all of the
assets of a Pledged Entity, except for Liens in favor of the Lender;

 

d)     any change in the authorized number of shares, the stated capital or the
authorized share capital of a Pledged Entity or the issuance of any additional
shares of its Capital Stock; or

 

e)     the alteration of the voting rights with respect to the Capital Stock of
a Pledged Entity.

 

H.     i)     Borrower shall be entitled, from time to time, to collect and
receive for its own use all cash dividends and interest paid in respect of the
Pledged Equity other than any and all: (A) dividends and interest paid or
payable other than in cash in respect of any Pledged Equity, and instruments and
other property received, receivable or otherwise distributed in respect of, or
in exchange for, any Pledged Equity; (B) dividends and other distributions paid
or payable in cash in respect of any Pledged Equity in connection with a partial
or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in capital of a Pledged Entity; and (C) cash
paid, payable or otherwise distributed, in respect of principal of, or in
redemption of, or in exchange for, any Pledged Equity; provided, however, that
until actually paid all rights to such distributions shall remain subject to the
Lien created by this Agreement; and

 

 

 
33

--------------------------------------------------------------------------------

 

 

1.     all dividends and interest (other than such cash dividends and interest
as are permitted to be paid to Borrower in accordance with clause (i) above) and
all other distributions in respect of any of the Pledged Equity, whenever paid
or made, shall be delivered to the Lender to hold as Pledged Equity and shall,
if received by Borrower, be received in trust for the benefit of the Lender, be
segregated from the other property or funds of Borrower, and be forthwith
delivered to the Lender as Pledged Equity in the same form as so received (with
any necessary endorsement).

 

Remedies Upon Event of Default; Application of Proceeds. If any Event of Default
shall have occurred and be continuing:

 

A.     The Lender may exercise in respect of the Collateral, in addition to any
other rights and remedies provided for herein, or otherwise available to it, all
of the rights and remedies of a secured party upon default under the Code
(whether or not the Code applies to the affected Collateral), and also may
(i) take absolute control of the Collateral, including, without limitation,
transfer into the Lender’s name or into the name of its nominee or nominees (to
the extent the Lender has not theretofore done so) and thereafter receive all
payments made thereon, give all consents, waivers and ratifications in respect
thereof and otherwise act with respect thereto as though it were the outright
owner thereof, (ii) require Borrower to, and Borrower hereby agrees that it will
at its expense and upon request of the Lender forthwith, assemble all or part of
its respective Collateral as directed by the Lender and make it available to the
Lender at a place or places to be designated by the Lender that is reasonably
convenient to both parties, and the Lender may enter into and occupy any
premises owned or leased by Borrower where the Collateral or any part thereof is
located or assembled for a reasonable period in order to effectuate the Lender’s
rights and remedies hereunder or under law, without obligation to Borrower in
respect of such occupation, and (iii) without notice except as specified below
and without any obligation to prepare or process the Collateral for sale,
(A) sell the Collateral or any part thereof in one or more parcels at public or
private sale (including, without limitation, by credit bid), at any of the
Lender’s offices or elsewhere, for cash, on credit or for future delivery, and
at such price or prices and upon such other terms as the Lender may deem
commercially reasonable and/or (B) lease, license or dispose of the Collateral
or any part thereof upon such terms as the Lender may deem commercially
reasonable. Borrower agrees that, to the extent notice of sale or any other
disposition of its respective Collateral shall be required by law, at least ten
(10) days’ notice to Borrower of the time and place of any public sale or the
time after which any private sale or other disposition of its respective
Collateral is to be made shall constitute reasonable notification. The Lender
shall not be obligated to make any sale or other disposition of any Collateral
regardless of notice of sale having been given. The Lender may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned. Borrower hereby waives any claims
against the Lender arising by reason of the fact that the price at which its
respective Collateral may have been sold at a private sale was less than the
price which might have been obtained at a public sale or was less than the
aggregate amount of the Obligations, even if the Lender accepts the first offer
received and does not offer such Collateral to more than one offeree, and waives
all rights that Borrower may have to require that all or any part of such
Collateral be marshaled upon any sale (public or private) thereof. Borrower
hereby acknowledges that (i) any such sale of its respective Collateral by the
Lender shall be made without warranty, (ii) the Lender may specifically disclaim
any warranties of title, possession, quiet enjoyment or the like, and (iii) such
actions set forth in clauses (i) and (ii) above shall not adversely affect the
commercial reasonableness of any such sale of Collateral. In addition to the
foregoing, (1) upon written notice to Borrower from the Lender after and during
the continuance of an Event of Default, Borrower shall cease any use of the
Intellectual Property or any trademark, patent or copyright similar thereto for
any purpose described in such notice; (2) the Lender may, at any time and from
time to time after and during the continuance of an Event of Default, upon 10
days’ prior notice to Borrower, license, whether general, special or otherwise,
and whether on an exclusive or non-exclusive basis, any of the Intellectual
Property, throughout the universe for such term or terms, on such conditions,
and in such manner, as the Lender shall in its sole discretion determine; and
(3) the Lender may, at any time, pursuant to the authority granted in Section VI
hereof or otherwise (such authority being effective upon the occurrence and
during the continuance of an Event of Default), execute and deliver on behalf of
Borrower, one or more instruments of assignment of the Intellectual Property (or
any application or registration thereof), in form suitable for filing, recording
or registration in any country.

 

 

 
34

--------------------------------------------------------------------------------

 

 

B.     Any cash held by the Lender as Collateral and all Cash Proceeds received
by the Lender in respect of any sale or disposition of or collection from, or
other realization upon, all or any part of the Collateral shall be applied as
follows: first, to pay any fees, indemnities or expense reimbursements then due
to the Lender (including those described in Section 8 hereof); second, to pay
any fees, indemnities or expense reimbursements then due, on a pro rata basis;
third to pay interest due under the Note, on a pro rata basis; fourth, to pay or
prepay principal in respect of the Note, whether or not then due, owing, on a
pro rata basis; fifth, to pay or prepay any other Obligations, whether or not
then due, in such order and manner as the Lender shall elect. Any surplus of
such cash or Cash Proceeds held by the Lender and remaining after the Payment in
Full of all of the Obligations shall be paid over to whomsoever shall be
lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.

 

C.     In the event that the proceeds of any such sale, disposition, collection
or realization are insufficient to pay all amounts to which the Lender is
legally entitled, Borrower shall be liable for the deficiency, together with
interest thereon at the rate specified in the Note for interest on overdue
principal thereof or such other rate as shall be fixed by applicable law,
together with the costs of collection and the reasonable fees, costs, expenses
and other charges of any attorneys employed by the Lender to collect such
deficiency.

 

 

 
35

--------------------------------------------------------------------------------

 

 

D.     To the extent that applicable law imposes duties on the Lender to
exercise remedies in a commercially reasonable manner, Borrower acknowledges and
agrees that it is commercially reasonable for the Lender (i) to fail to incur
expenses deemed significant by the Lender to prepare Collateral for disposition
or otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as Borrower, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Lender against risks of loss, collection or
disposition of Collateral or to provide to the Lender a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Lender, to obtain the services of brokers, investment
bankers, consultants, attorneys and other professionals to assist the Lender in
the collection or disposition of any of the Collateral. Borrower acknowledges
that the purpose of this section is to provide non-exhaustive indications of
what actions or omissions by the Lender would be commercially reasonable in the
Lender’s exercise of remedies against the Collateral and that other actions or
omissions by the Lender shall not be deemed commercially unreasonable solely on
account of not being indicated in this section. Without limitation upon the
foregoing, nothing contained in this section shall be construed to grant any
rights to Borrower or to impose any duties on the Lender that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this section.

 

E.     The Lender shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the Lender’s rights hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights, however existing or arising. To the extent that
Borrower lawfully may, Borrower hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of the Lender’s rights under this Agreement or under any other
instrument creating or evidencing any of the Obligations or under which any of
the Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
Borrower hereby irrevocably waives the benefits of all such laws.

 

 

 
36

--------------------------------------------------------------------------------

 

 

F.     In the event Parent or Zone Acquisition, Inc. shall be liable to make any
payment to Borrower pursuant to Section 6.2 or 6.3 of the Merger Agreement, such
amount due Borrower at the election of the Borrower shall be applied as a credit
against the Obligations.

 

VIII.     Indemnity and Expenses.

 

A.     Borrower agrees to defend, protect, indemnify and hold the Lender
harmless from and against any and all claims, damages, losses, liabilities,
obligations, penalties, fees, costs and expenses (including, without limitation,
reasonable legal fees, costs, expenses, and disbursements of such Person’s
counsel) to the extent that they arise out of or otherwise result from this
Agreement or the Note (including, without limitation, enforcement of this
Agreement and the Note), except to the extent resulting from such Person’s gross
negligence or willful misconduct, as determined by a final judgment of a court
of competent jurisdiction no longer subject to appeal.

 

B.     Borrower agrees to pay to the Lender upon demand the amount of any and
all costs and expenses, including the reasonable fees, costs, expenses and
disbursements of counsel for the Lender and of any experts and agents
(including, without limitation, any collateral trustee which may act as agent of
the Lender), which the Lender may incur in connection with (i) the preparation,
negotiation, execution, delivery, recordation, administration, amendment, waiver
or other modification or termination of this Agreement, (ii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any Collateral, (iii) the exercise or enforcement of any of
the rights of the Lender hereunder, or (iv) the failure by Borrower to perform
or observe any of the provisions hereof.

 

Notices, Etc. All notices, requests, demands and other communications in
connection with this Agreement shall be in writing and shall be deemed given if
(a) delivered personally, on the date of such delivery, (b) upon non-automated
confirmation of receipt when transmitted via facsimile or electronic mail (but
only if followed by transmittal by nationally recognized overnight courier or by
hand for delivery on the next Business Day), or (c) on receipt (or refusal to
accept delivery) after dispatch by registered or certified mail (return receipt
requested), postage prepaid, or by a nationally recognized overnight courier
(with confirmation), addressed, in each case, as follows:

 

If to the Borrower:

Zone Technologies, Inc.

801 Brickell Ave.

Suite 900

Miami, Florida 33131

Attention: Theodore Farnsworth

 

Facsimile: (305) 402-2226

Email: tfarnsworth@redzonemap.com

 

 

 
37

--------------------------------------------------------------------------------

 

 

with a copy to (which shall not constitute notice):

Grushko & Mittman, P.C.

515 Rockaway Avenue

Valley Stream, New York 11581

Attention: Barbara R. Mittman, Esq.

 

Facsimile: (212) 697-3575 

Email: barbara@grushkomittman.com

   

If to the Lender:

Helios and Matheson Analytics Inc.

Empire State Building

350 5th Avenue

New York, New York 10118

Attention: Parthasarathy Krishnan, CEO

 

Facsimile: (212) 979-2517 

Email: pat.k@hmny.com

   

with a copy to (which shall not constitute notice):

Mitchell Silberberg & Knupp, LLP

11377 W. Olympic Blvd.

Los Angeles, CA 90064

Attention: Kevin Friedmann, Esq.

 

Facsimile: (310) 231-8306

Email: kxf@msk.com

X.     Miscellaneous.

 

A.     No amendment of any provision of this Agreement shall be effective unless
it is in writing and signed by Borrower and the Lender, and no waiver of any
provision of this Agreement, and no consent to any departure by Borrower
therefrom, shall be effective unless it is in writing and signed by Borrower and
the Lender, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

B.     No failure on the part of the Lender to exercise, and no delay in
exercising, any right reasonably hereunder or under the Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
reasonably preclude any other or further exercise thereof or the exercise of any
other right. The rights and remedies of the Lender provided herein and in the
Note are cumulative and are in addition to, and not exclusive of, any rights or
remedies provided by law.

 

C.     Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

D.     This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until Payment in Full
of the Obligations, and (ii) be binding on Borrower and all other Persons who
become bound as debtor to this Agreement in accordance with Section 9-203(d) of
the Code and shall inure, together with all rights and remedies of the Lender
hereunder, to the benefit of the Lender and its permitted successors,
transferees and assigns. Without limiting the generality of clause (ii) of the
immediately preceding sentence, without notice to Borrower, the Lender may
assign or otherwise transfer its rights and obligations under this Agreement and
the Note to any other Person, and such other Person shall thereupon become
vested with all of the benefits in respect thereof granted to the Lender herein
or otherwise. Upon any such assignment or transfer, all references in this
Agreement to the Lender shall mean the assignee of the Lender. None of the
rights or obligations of Borrower hereunder may be assigned or otherwise
transferred without the prior written consent of the Lender, and any such
assignment or transfer without such consent of the Lender shall be null and
void.

 

 

 
38

--------------------------------------------------------------------------------

 

 

E.     Upon the Payment in Full of the Obligations, (i) this Agreement and the
security interests created hereby shall terminate and all rights to the
Collateral shall revert to Borrower that granted such security interests
hereunder, and (ii) the Lender will, upon Borrower’s request and at Borrower’s
expense, (A) return to Borrower such of the Collateral as shall not have been
sold or otherwise disposed of or applied pursuant to the terms hereof and
(B) execute and deliver to Borrower such documents as Borrower shall reasonably
request to evidence such termination, all without any representation, warranty
or recourse whatsoever.

 

F.     Governing Law; Jurisdiction; Jury Trial.

 

1.     All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.

 

2.     Borrower hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or under
any other Transaction Document or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim, defense or objection that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under Section 9 hereof and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Nothing contained herein shall be deemed or
operate to preclude the Lender from bringing suit or taking other legal action
against Borrower in any other jurisdiction to collect on Borrower’s obligations
or to enforce a judgment or other court ruling in favor of the Lender.

 

 

 
39

--------------------------------------------------------------------------------

 

 

3.     WAIVER OF JURY TRIAL, ETC. BORROWER AND LENDER IRREVOCABLY WAIVE ANY
RIGHT THEY MAY HAVE TO, AND AGREE NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR
IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

4.     Borrower irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, indirect, incidental, punitive or consequential
damages.

 

G.     Section headings herein are included for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

 

H.     This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one and the same
Agreement. Delivery of any executed counterpart of a signature page of this
Agreement by pdf, facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

I.     This Agreement shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Obligations is rescinded
or must otherwise be returned by the Lender or any other Person (upon (i) the
occurrence of any Insolvency Proceeding of Borrower or (ii) otherwise, in all
cases as though such payment had not been made).

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 
40

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

 

 

BORROWER:

 

       

ZONE TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

/s/ Theodore Farnsworth

 

 

 

Name: Theodore Farnsworth

 

 

 

Title: Chief Executive Officer

 

 

ACCEPTED BY:


HMNY ZONE LOAN LLC, as Lender

  

By:/s/ Narayanan G. Kallingal

Name: Narayanan G. Kallingal
Title: President

 

ACKNOWLEDGMENT AND CONSENT

 

Helios and Matheson Analytics Inc. and Zone Acquisition, Inc., as parties to
that certain Agreement and Plan of Merger, dated as of July 7, 2016 as amended
by that certain Waiver and First Amendment to Agreement and Plan of Merger,
dated as of August 16, 2016 (the “Merger Agreement”), hereby acknowledge and
consent to the transactions and agreements being entered into by Zone
Technologies, Inc. and HMNY Zone Loan LLC pursuant to this Security and Pledge
Agreement and the Note (as defined in the Security and Pledge Agreement). Helios
and Matheson Analytics Inc. and Zone Acquisition, Inc. each further acknowledge
and agree that nothing in the Security and Pledge Agreement, the Note, nor the
consummation of the transactions contemplated thereby, shall be deemed a breach
or violation of the Merger Agreement.

 

HELIOS AND MATHESON ANALYTICS INC.

  

By:/s/ Parthasarathy Krishnan

Name: Parthasarathy Krishnan

Title: Chief Executive Officer

     

ZONE ACQUISITION, INC.

     

By:/s/ Parthasarathy Krishnan

 

Name: Parthasarathy Krishnan

Title: President

 

 

 

 
41

--------------------------------------------------------------------------------

 

 

EXHIBIT A
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, modified,
supplemented, renewed, restated or replaced from time to time, this “IP Security
Agreement”), dated September [__], 2016, is made by Zone Technologies, Inc., a
Nevada corporation (collectively, the “Borrower”) in favor of HMNY Zone Loan
LLC, a Delaware limited liability company (the “Lender”). All capitalized terms
not otherwise defined herein shall have the meanings respectively ascribed
thereto in the Security Agreement (as defined below).

 

WHEREAS, Borrower wishes to obtain a $750,000 loan (the “Loan”) from Lender and
Lender is willing to make the Loan to Borrower provided Borrower grants to
Lender a first priority security interest in and lien upon all of Borrower’s
personal property now owned or hereafter acquired to secure the repayment of the
Loan and the payment of all interest thereon.

 

WHEREAS, it is a condition precedent to the obtaining of the Loan that Borrower
has executed and delivered that certain Security and Pledge Agreement, dated as
of September [__], 2016, made by the Borrower to the Lender (as amended,
modified, supplemented, renewed, restated or replaced from time to time, the
“Security Agreement”); and

 

WHEREAS, under the terms of the Security Agreement, Borrower has granted to the
Lender a security interest in and lien upon, among other property, certain
intellectual property of the Borrower and has agreed as a condition thereof to
execute this IP Security Agreement for recording with the U.S. Patent and
Trademark Office, the United States Copyright Office and other governmental
authorities.

 

WHEREAS, Borrower has determined that the execution, delivery and performance of
this IP Security Agreement directly benefits, and is in the best interest of,
the Borrower.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lender to make the Loan to Borrower, Borrower agrees with
the Lender as follows:

 

Grant of Security. Borrower hereby grants to the Lender a security interest in
and lien upon all of Borrower’s right, title and interest in and to the
following (the “Collateral”):

 

1.     the Patents and Patent applications set forth in Schedule A hereto;

 

2.     the Trademark and service mark registrations and applications set forth
in Schedule B hereto (provided that no security interest shall be granted in
United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby;

 

 

 
EX. A-1

--------------------------------------------------------------------------------

 

 

3.     all Copyrights, whether registered or unregistered, now owned or
hereafter acquired by Borrower, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto;

 

4.     all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of Borrower accruing thereunder or pertaining thereto;

 

5.     any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

 

6.     any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.

 

Security for Obligations. The grant of a security interest in and lien upon, the
Collateral by Borrower under this IP Security Agreement secures the payment of
all Obligations of Borrower now or hereafter existing under or in respect of the
Note and the Security Agreement, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.

 

Recordation. Borrower authorizes and requests that the Register of Copyrights,
the Commissioner for Patents and the Commissioner for Trademarks and any other
applicable government officer record this IP Security Agreement.

 

Execution in Counterparts. This IP Security Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

 

Grants, Rights and Remedies. This IP Security Agreement has been entered into in
conjunction with the provisions of the Security Agreement. Borrower does hereby
acknowledge and confirm that the grant of the security interest hereunder to,
and the rights and remedies of, the Lender with respect to the Collateral are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated herein by reference as if fully set forth herein.

 

 

 
EX. A-2

--------------------------------------------------------------------------------

 

 

VI.     Notices. All notices shall be given in accordance with the notice
provisions of the Security Agreement.

 

VII.     Governing Law; Jurisdiction; Jury Trial.

 

1.     All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.

 

2.     Borrower hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or under
the Note or with any transaction contemplated hereby or thereby, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim, defense or objection that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
Section 9 of the Security Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Nothing contained herein shall be deemed or
operate to preclude the Lender from bringing suit or taking other legal action
against Borrower in any other jurisdiction to collect on a Borrower’s
obligations or to enforce a judgment or other court ruling in favor of the
Lender.

 

WAIVER OF JURY TRIAL, ETC4..      BORROWER IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

5.     Borrower irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, indirect, incidental, punitive or consequential
damages.

 

[The remainder of the page is intentionally left blank]

 

 

 
EX. A-3

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Agreement to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

 

 

 

ZONE TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ 

 

 

 

Name:

 

 

 

Title:

 

                  Address for Notices:

801 Brickell Avenue, Suite 900
Miami, Florida 33131  

 

 

 
EX. A-4

--------------------------------------------------------------------------------

 

   

Schedule A
Patents

  

 

Borrower

Country

Title

Application or Patent No.

Application or Registration Date

Assignees

None

N/A

N/A

N/A

N/A

N/A

 

 

 
A-1

--------------------------------------------------------------------------------

 

 

Schedule B
Trademarks

  

 

Borrower

Country

Trademark

Application or Registration No.

Application or Registration Date

Assignees

N/A

N/A

N/A

N/A

N/A

N/A

 

 

 
B-1

--------------------------------------------------------------------------------

 

 

Schedule C
Copyrights

  

 

Borrower

Country

Title

Type of Work

Application or Registration No.

Issue Date

Assignees

None

N/A

N/A

N/A

N/A

N/A

N/A

 

 

 
C-1

--------------------------------------------------------------------------------

 

    

SCHEDULE I

Legal Names; Organizational Identification Numbers;
States or Jurisdiction of Organization

 

Borrower’s Name

State of Organization

Federal Employer I.D.

Organizational I.D.

Zone Technologies, Inc.

Nevada

47-5435124

E0509782015-7

 

 

 
49

--------------------------------------------------------------------------------

 

 

SCHEDULE II

Intellectual Property

  

Tradenames: RedZone; RedZone Map; RedZone Maps; Zone Technologies; Inc., Zone;
ZTI

 

Attachment A: The only current filing/registration is for the fictitious name,
“RedZone Map”, filed with the Florida Department of State on December 10, 2015,
Registration Number G15000124723 – Certificate Attached

 

Attachment B: Website: www.redzonemap.com – RedZone Graphic from website
attached

 

Attachment C: Apple iTunes Listing: RedZoneMap; RedZone Map – Graphic attached

 

Attachment D: RedZone Map Logo: Graphic Attached

 

Customers: Information on those who have downloaded the app is included in the
code documentation.

  

 

 
II-1

--------------------------------------------------------------------------------

 

  

Attachment A

 

(see attached)

 

 

 
II-2

--------------------------------------------------------------------------------

 

 

[ex10-12img001.jpg]

 
II-3

--------------------------------------------------------------------------------

 

 

Attachment B

 

(see attached)

   

 

 
II-4

--------------------------------------------------------------------------------

 

  

[ex10-12img002.jpg]

RedZone Map Website Graphic

  

 

 
II-5

--------------------------------------------------------------------------------

 

  

Attachment C

 

(see attached)

  

 

 
II-6

--------------------------------------------------------------------------------

 

 

[ex10-12img003.gif]

 

  

 

 
II-7

--------------------------------------------------------------------------------

 

  

Attachment D

 

(see attached)

  

 

 
II-8

--------------------------------------------------------------------------------

 

 

[ex10-12img004.gif]

RedZone Map Logo

 

 

 
II-9

--------------------------------------------------------------------------------

 

 

SCHEDULE III
Locations

 

Borrower’s Name

Chief Executive Office

Chief Place of Business

Books and Records

Inventory,
Equipment, Etc.

Zone Technologies, Inc.

801 Brickell Ave

1746 E Silver Star Rd

1746 E Silver Star Rd

N/A

 

Suite 900

Suite 356

Suite 356

   

Miami, FL 33131

Ocoee, FL 34761

Ocoee, FL 34761

 

 

 

 
III-1

--------------------------------------------------------------------------------

 

  

SCHEDULE IV

Promissory Note, Securities, Deposit Accounts,
Securities Accounts and Commodities Accounts

 

Securities

 

Borrower

Name of Issuer /Pledged Entity

Number of Shares

Class

Certificate No.(s)

None

       

  

Deposit Accounts, Securities Accounts and Commodities Accounts

 

Borrower

Name and Address of Institution

Purpose of the Account

Account No.

None

     

  

Foreign Currency Controlled Accounts

  

Entity

Name and Address of Institution

Amount Held in Account

None

   

 

Pledged Equity

  

Pledged Equity

Holder

None

 

 

 

 
IV-1

--------------------------------------------------------------------------------

 

 

SCHEDULE V
Financing Statements

 

Borrower

Jurisdiction for Filing Financing Statement

Zone Technologies, Inc.

Nevada

 

 

 
V-1

--------------------------------------------------------------------------------

 

  

SCHEDULE VI
Commercial Tort Claims

 

None

 

 

 
VI-1

--------------------------------------------------------------------------------

 

 

SCHEDULE VII
Permitted Liens

 

None

 